EXHIBIT 10.1


AMENDMENT NO. 3 TO THE
RARE HOSPITALITY INTERNATIONAL, INC.
1997 LONG-TERM INCENTIVE PLAN

THIS AMENDMENT NO. 3 (this "Amendment") to the RARE Hospitality International,
Inc. 1997 Long-term Incentive Plan, as previously amended (the "Plan") is made
this 10th day of February 2000.

The Board of Directors of RARE Hospitality International, Inc. (the
“Corporation”) has determined that it is in the best interests of the
Corporation and its shareholders to increase the number of shares of the
Corporation’s common stock subject to the Plan to a total of 1,325,000, to grant
the Committee administering the Plan the authority to delegate to one or more
directors who are also officers of the Corporation to grant certain options
under the Plan, to provide certain limitations on the exercise price and term of
options granted under the Plan and to prohibit the extension of the original
term or reduction of the exercise price of options granted under the Plan, and
other amendments as provided herein.

The Board of Directors intends that the amendments to the Plan provided in this
Amendment No. 3 shall be submitted to the shareholders of the Corporation for
approval within one year of the date of adoption of this Amendment by the Board
of Directors.

Section 2.1 of the Plan is hereby amended by deleting such section in its
entirety and by substituting in lieu thereof a new Section 2.1 to read as
follows:

“2.1 Effective Date. The Plan was approved by the Board on October 13, 1997 (the
“Effective Date”) and by the shareholders of the Corporation on May 20,1998.
Amendments to the Plan were approved by the Board on February 10, 2000 (the
“2000 Amendments”) and became effective as of such date. However, the 2000
Amendments and Plan, as so amended and restated, shall be submitted to the
shareholders of the Corporation for approval within 12 months of the Board’s
approval thereof. No Incentive Stock Options covering shares in excess of
750,000 granted under the Plan may be exercised prior to approval of the 2000
Amendments by the shareholders and if the shareholders fail to approve the 2000
Amendments within 12 months of the Board’s approval thereof, any Incentive Stock
Options covering shares in excess of 750,000 shares and previously granted
hereunder shall be automatically converted to Non-Qualified Stock Options
without any further act. In the discretion of the Committee, Awards may be made
to Covered Employees which are intended to constitute qualified
performance-based compensation under Code Section 162(m). Any such Awards shall
be contingent upon the shareholders having approved the 2000 Amendments.”

Section 4.3 of the Plan is hereby amended by deleting such section in its
entirety and by substituting in lieu thereof a new Section 4.3 to read as
follows:

"4.3 Authority of Committee. Except as provided below, the Committee has the
exclusive power, authority and discretion to:

 a. Designate Participants;
 b. Determine the type or types of Awards to be granted to each Participant;
 c. Determine the number of Awards to be granted and the number of shares of
    Stock to which an Award will relate;
 d. Determine the terms and conditions of any Award granted under the Plan,
    including but not limited to, the exercise price, grant price, or purchase
    price, any restrictions or limitations on the Award, any schedule for lapse
    of forfeiture restrictions or restrictions on the exercisability of an
    Award, and accelerations or waivers thereof, based in each case on such
    considerations as the Committee in its sole discretion determines;
 e. Accelerate the vesting or lapse of restrictions of any outstanding Award,
    based in each case on such considerations as the Committee in its sole
    discretion determines;
 f. Determine whether, to what extent, and under what circumstances an Award may
    be settled in, or the exercise price of an Award may be paid in, cash,
    Stock, other Awards, or other property, or an Award may be canceled,
    forfeited, or surrendered;
 g. Prescribe the form of each Award Agreement, which need not be identical for
    each Participant; (h) Decide all other matters that must be determined in
    connection with an Award;
 h. Establish, adopt or revise any rules and regulations as it may deem
    necessary or advisable to administer the Plan;
 i. Make all other decisions and determinations that may be required under the
    Plan or as the Committee deems necessary or advisable to administer the
    Plan; and
 j. Amend the Plan or any Award Agreement as provided herein.

Not withstanding the above, the Board or the Committee may expressly delegate to
a special committee consisting of one or more directors who are also officers of
the Corporation some or all of the Committee’s authority under subsections (a)
through (g) above with respect to those eligible Participants who, at the time
of grant are not, and are not anticipated to be become, either (i) Covered
Employees or (ii) persons subject to the insider trading restrictions of Section
16 of the 1934 Act.”

Section 5.1 of the Plan is hereby amended by deleting such section in its
entirety and by substituting in lieu thereof a new Section 5.1 to read as
follows:

“5.1. Number of Shares. Subject to adjustment as provided in Section 14.1, the
aggregate number of shares of Stock reserved and available for Awards or which
may be used to provide a basis of measurement for or to determine the value of
an Award (such as with a Stock Appreciation Right or Performance Share Award)
shall be 1,325,000, no more than 20% of which shall be Restricted Stock or
unrestricted Stock Awards.” Section 7.1(a) of the Plan is hereby amended by
deleting such section in its entirety and by substituting in lieu thereof a new
Section 7.1(a) to read as follows:

“(a) Exercise Price. The exercise price per share of Stock under an Option shall
be determined by the Committee, provided that the exercise price for any Option
shall not be less than the Fair Market Value as of the date of the grant.”

Section 7.1(c) of the Plan is hereby amended by deleting such section in its
entirety and by substituting in lieu thereof a new Section 7.1(c) to read as
follows:

“(c) Payment. The Committee shall determine the methods by which the exercise
price of an Option may be paid, the form of payment, including, without
limitation, cash, shares of Stock, or other property (including “cashless
exercise” arrangements), and the methods by which shares of Stock shall be
delivered or deemed to be delivered to Participants; provided, however, that if
shares of Stock are used to pay the exercise price of an Option, such shares
must have been held by the Participant for at least six months.”

Section 7.1(e) of the Plan is hereby amended by deleting such section in its
entirety and by substituting in lieu thereof a new Section 7.1(e) to read as
follows:

"(e) Exercise Term. In no event may any Option be exercisable for more than ten
years from the date of its grant."

Section 15.2 of the Plan is hereby amended by deleting such section in its
entirety and by substituting in lieu thereof a new Section 15.2 to read as
follows:

“15.2 Awards Previously Granted. At any time and from time to time, the
Committee may amend, modify or terminate any outstanding Award without approval
of the Participant; provided, however, that, subject to the terms of the
applicable Award Agreement, such amendment, modification or termination shall
not, without the Participant’s consent, reduce or diminish the value of such
Award determined as if the Award had been exercised, vested, cashed in or
otherwise settled on the date of such amendment or termination; and provided
further that the original term of any Option may not be extended and, except as
otherwise provided in the anti-dilution provision of the Plan, the exercise
price of any Option may not be reduced. No termination, amendment, or
modification of the Plan shall adversely affect any Award previously granted
under the Plan, without the written consent of the Participant.”

Except as expressly amended hereby, the terms of the Plan shall be and remain
unamended and the Plan as amended shall remain in full force and effect.

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed by
its duly authorized representative on the day and year first above written.


RARE HOSPITALITY INTERNATIONAL, INC.


By:   /s/ PHILIP J. HICKEY, JR.
  ------------------------------------
         Philip J. Hickey, Jr.
  Its: President and Chief Executive
               Officer


--------------------------------------------------------------------------------